DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathews et al (Pub. No. US 2021/0097382).

As per claim 1, Mathews discloses a computer-implemented method comprising: receiving, by a computing device, data that represents an item of media content (…obtaining a media file from the AI trainer or the processing device…see par. 53); providing, by the computing device, the data that represents the item of media content as an input to a model that is configured to determine whether the item of media content likely includes deepfake content (…the network interface inputs the media file into the deepfake classification model…the classification score is a probability corresponding to whether the media file is real or a deepfake…see par. 54); receiving, by the computing device and from the model, data indicating whether the item of media content likely includes deepfake content; and based on the data indicating whether the item of media content likely includes deepfake content, determining, by the computing device, whether the item of media content likely includes deepfake content (…see the report generator that generates a report on whether the input media file is real or deepfake based on the score…see par. 55, 61-62).



As per claim 10, Mathews discloses a system, comprising: one or more processors; and memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions (see par. 78-80), the plurality of actions comprising: receiving, by a computing device, data that represents an item of media content (…obtaining a media file from the AI trainer or the processing device…see par. 53); providing, by the computing device, the data that represents the item of media content as an input to a model that is configured to determine whether the item of media content likely includes deepfake content (…the network interface inputs the media file into the deepfake classification model…the classification score is a probability corresponding to whether the media file is real or a deepfake…see par. 54); receiving, by the computing device and from the model, data indicating whether the item of media content likely includes deepfake content; and based on the data indicating whether the item of media content likely includes deepfake content, determining, by the computing device, whether the item of media content likely includes deepfake content (…see the report generator that generates a report on whether the input media file is real or deepfake based on the score…see par. 55, 61-62).



As per claim 19, Mathews discloses one or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: receiving, by a computing device, data that represents an item of media content (…obtaining a media file from the AI trainer or the processing device…see par. 53); providing, by the computing device, the data that represents the item of media content as an input to a model that is configured to determine whether the item of media content likely includes deepfake content (…the network interface inputs the media file into the deepfake classification model…the classification score is a probability corresponding to whether the media file is real or a deepfake…see par. 54); receiving, by the computing device and from the model, data indicating whether the item of media content likely includes deepfake content; and based on the data indicating whether the item of media content likely includes deepfake content, determining, by the computing device, whether the item of media content likely includes deepfake content (…see the report generator that generates a report on whether the input media file is real or deepfake based on the score…see par. 55, 61-62).



As per claims 3, 12, 20, Mathews discloses receiving, by the computing device, sensor data (see audio sensor…par. 73) that reflects an attribute of a receiving device while the receiving device detected the item of media content or while the receiving device outputted the data that represents the item of media content, wherein determining whether the item of media content likely includes deepfake content is further based on the sensor data that reflects the attribute of the receiving device while the receiving device detected the item of media content or while the receiving device outputted the data that represents the item of media content (see par. 54-55).



As per claims 4, 13, Mathews discloses wherein the model is trained using machine learning and training data that includes a plurality of items of media content that are each labeled as including deepfake content (see par. 31-32).


As per claims 5, 14, Mathews discloses wherein: receiving the data indicating whether the item of media content likely includes deepfake content comprises: receiving data indicating that the item of media content likely includes audio of the user’s voice that was not spoken by the user, and determining whether the item of media content likely includes deepfake content comprises: determining that the item of media content likely includes deepfake content based on the data indicating that the item of media content likely includes audio of the user’s voice that was not spoken by the user (see deepfake could be audio of politicians during an election…see par. 13, 54-55).


As per claims 6, 15, Mathews discloses wherein: receiving the data indicating whether the item of media content likely includes deepfake content comprises: receiving data indicating that the item of media content likely includes video of the user that depicts actions of the user that were not performed by the user, and determining whether the item of media content likely includes deepfake content comprises: determining that the item of media content likely includes deepfake content based on the data indicating that the item of media content likely includes video of the user that depicts actions of the user that were not performed by the user (see deepfake could be fake video of politicians during an election…see par. 13, 54-55).



As per claims 7, 16, Mathews discloses wherein: receiving the data indicating whether the item of media content likely includes deepfake content comprises: receiving data indicating that the item of media content does not include audio of the user’s voice that was not spoken by the user and does not include video of the user that depicts actions of the user that were not performed by the user, and determining whether the item of media content likely includes deepfake content comprises: determining that the item of media content likely does not include deepfake content based on the data indicating that the item of media content does not include audio of the user’s voice that was not spoken by the user and does not include video of the user that depicts actions of the user that were not performed by the user (see par. 53-55).



As per claims 8, 17, Mathews discloses receiving, by the computing device, additional data that represents the item of media content; providing, by the computing device, the additional data that represents the item of media content as an additional input to the model; and receiving, by the computing device and from the model, additional data indicating whether the item of media content likely includes deepfake content, wherein determining whether the item of media content likely includes deepfake content is further based on the additional data indicating whether the item of media content likely includes deepfake content (…generating a model based on a dataset of media files (interpreted as additional data that represents the item of media content) that has known classifications…the deepfake classification model trainer trains based on the dataset to be able to classify subsequent media files as real or deepfake based on the characteristics of the known dataset used to train the deepfake classification model…see par. 37-38).



As per claims 9, 18, Mathews discloses receiving, by the computing device, data confirming whether the item of media content includes deepfake content; and updating, by the computing device, the model using machine learning and using the data confirming whether the item of media content includes deepfake content and the item of media content (…see par. 32, 60-62).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al (Pub. No. US 2021/0097382) in view of Cheng et al (Pub. No. US 2020/0175260).

As per claims 2, 11, Mathews does not explicitly disclose biometric data that reflects an attribute of an additional user while a receiving device detected the item of media content or while the receiving device outputted the data that represents the item of media content,
wherein determining whether the item of media content likely includes deepfake content is further based on the biometric data that reflects the attribute of the additional user while the receiving device detected the item of media content or while the receiving device outputted the data that represents the item of media content, however Cheng discloses receiving, by the computing device, biometric data that reflects an attribute of an additional user while a receiving device detected the item of media content or while the receiving device outputted the data that represents the item of media content, wherein determining whether the item of media content likely includes deepfake content is further based on the biometric data that reflects the attribute of the additional user while the receiving device detected the item of media content or while the receiving device outputted the data that represents the item of media content (…the image processing manager may identify a face in a first image based on identifying one or more biometric features of the face…determining a mapping function to determine whether a face in an image belongs to a real person or a fake-face image…see par. 76-77, 105). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Cheng in Mathews for including the above limitations because one ordinary skill in the art would recognize it would further improve anti-spoofing techniques by using machine learning to recognize images of actual faces and faked or spoofed faces…see Cheng, par. 4-5.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to deepfake media content that is designed to deceive the user consuming the media content.

Brown et al (Pub. No. US 2021/0377205); “Methods, Systems, Apparatuses, and Devices for Facilitating Managing Digital Content Captured Using Multiple Content Capturing Devices”;
-Teaches facilitating managing digital content captured using multiple content capturing devices for capturing digital content simultaneously from two or more of point of views…see par. 8-9.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499